PER CURIAM.
Roma Construction Company, Inc., [Roma] petitions for certiorari review of the trial court’s order limiting the new trial to the amount of damages suffered by Officer Morris Alan Goodman. We grant review and quash the trial court’s order.
Officer Goodman was injured as he exited his police vehicle at a Roma construction site. He sued Roma for damages for his injuries. Roma failed to answer, and the trial court entered a default against it on the issue of liability. The trial proceeded on the issue of damages. The trial court impermissibly permitted collateral source references and materials to be admitted; the jury returned a verdict of $500,000. Goodman appealed, alleging error in allowing reference to collateral sources and in the adequacy of the jury verdict. This court found reversible error in the admission of the collateral source information and reversed for a new trial on damages. Goodman v. Roma Constr. Co., Inc., 537 So.2d 597 (Fla. 3d DCA 1988), review denied, 544 So.2d 200 (Fla.1989). Upon remand, the trial court granted Goodman’s motion to limit the issue at trial to the amount of damages suffered, and declined to permit any testimony as to medical causation. We quash the trial court’s order. Our opinion stated specifically that a new trial on damages was required. The opinion did not limit the new trial to the amount of damages, see, e.g., Florida Util. Co. v. Wester, 146 Fla. 559, 1 So.2d 561 *59(1941); Eassa v. Palmer, 140 Fla. 835, 192 So. 410 (1939); Winn & Lovett Grocery Co. v. Archer, 126 Fla. 308, 171 So. 214 (1936), and in the absence of any such limitation, a complete new trial on damages is mandated. Atlantic Coast Line R.R. Co. v. Boone, 85 So.2d 834 (Fla.1956); Kenan v. Black, 150 Fla. 208, 7 So.2d 462 (1942); Pavlis v. Atlas-Imperial Diesel Engine Co., 121 Fla. 185, 163 So. 515 (1935); Cousins Constr. Co. No. III, Inc. v. Black, Crow & Eidsness, Inc., 488 So.2d 838 (Fla. 2d DCA), review denied, 492 So.2d 1330 (Fla.1986).
Petition for writ of certiorari granted; order quashed.